Citation Nr: 1046907	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  04-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

2.  Entitlement to service connection for asthma and chronic 
bronchitis, or for other respiratory disability, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for memory loss, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for sore muscles and 
joints, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to July 1992, to 
include service in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter originally came before the Board of Veterans" 
Appeals (Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In December 2004, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated with 
the Veteran's claims file.

This matter was previously before the Board in May 2006 and 
December 2008 at which time it was remanded for additional 
development.  

In January 2010, the Board issued a decision denying the claims 
now before the Board.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which issued an order in July 2010 approving a joint 
motion of the parties to vacate the Board's decision and remand 
the case back to the Board for further development and 
adjudication.  In the joint motion, the parties agreed that 
remand was necessary for the Board to adequately explain its 
consideration of the lay evidence of record.  The appeal is 
presently before the Board for action consistent with the 
instructions contained in the joint motion. 

The issues of service connection for middle back pain, arthritis, 
gastrointestinal problems, and substance abuse (nicotine and 
alcohol), have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

The issues of service connection for sore muscles and joints, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran endorsed low back pain at service separation, but 
clinical evaluation was normal, and the weight of the competent 
and credible post-service evidence establishes that the Veteran 
currently has a low back disorder more likely than not related to 
post-service injuries.  

2.  The Veteran endorsed respiratory complaints at service 
separation, but clinical evaluation was normal and the weight of 
the competent and credible post-service evidence establishes that 
the Veteran's current respiratory disorders are more likely than 
not due to allergies and his history of smoking.

3.  The Veteran's complaints of memory loss are a symptom of his 
service-connected PTSD, and the objective evidence shows no 
current disability manifested by memory loss.  




CONCLUSIONS OF LAW

1.  The Veteran does not have a current low back disorder due to 
disease or injury that was incurred in or aggravated by active 
service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010). 

2.  The Veteran does not have a current respiratory disorder due 
to disease or injury that was incurred in or aggravated by active 
service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.308, 3.317 (2010).

3.  The Veteran does not have a current disability manifested by 
memory loss due to disease or injury that was incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.308, 3.317 
(2010).

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.  In particular, the 
VCAA duty to notify was satisfied by a letter sent to the Veteran 
in May 2006, which fully addressed what evidence was required to 
substantiate the claim and the respective duties of VA and a 
claimant in obtaining evidence, including the five Dingess 
elements involving notice that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman, 19 
Vet. App. at 484.  Although a document fully meeting the VCAA's 
notice requirements was not provided to the Veteran before the 
rating decision on appeal, the claims were subsequently fully 
developed and then readjudicated after all required notice was 
provided.  Accordingly, the Board finds that any arguable lack of 
full preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims on appeal.  First, the 
Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  The 
Veteran has not identified (nor has his attorney), and the file 
does not otherwise indicate, that there are any additional 
pertinent records that should be obtained before the appeal is 
adjudicated by the Board.  

Second, the Veteran was afforded VA examinations, most recently 
in December 2006, to determine whether his claimed disorders are 
due to active service.  The Veteran's attorney indicated in July 
2010 that the VA examinations were "substandard" and "not 
sufficient" because they "do not adequately examination" the 
claimed disorders.  The Board finds, to the contrary, that the 
December 2006 examinations are adequate.  In fact, review of the 
VA examination reports shows that they were based upon 
consideration of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe the 
claimed disorders in detail sufficient to allow the Board to make 
a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 
303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).   

The Veteran's attorney raised a new theory of entitlement after 
the matter was remanded to the Board by the Court.  She indicated 
that the Veteran's service-connected "PTSD aggravates each and 
every medical condition."  In a May 2010 correspondence, the 
attorney indicated that the Veteran desired a new VA examination 
to "explor[e]" this theory of entitlement.  

Generally, once VA has provided an examination, even if not 
statutorily obligated to do so, VA must provide an adequate 
examination or, at a minimum, notify the claimant why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  A VA examination is not required if the evidence of 
record does not indicate that a disability may be associated with 
a service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

Here, the Veteran expressly testified during his Board hearing 
that he felt his claimed disorders were secondary to PTSD.  
Although the Veteran's attorney now indicates that this is so, 
the Board finds, for the reasons discussed in detail below, that 
her current argument, even when considered with the supporting 
literature, does not indicate that the Veteran's PTSD has 
aggravated a claimed low back or respiratory disorder.  In this 
regard, the Board observes that where a claimant has raised an 
issue of service connection, the evidence in the record must be 
reviewed to determine the scope of that claim, but that not all 
theories must be investigated; as the United States Court of 
Appeals for the Federal Circuit recently noted, claims that have 
no support in the record need not be considered by the Board, and 
where a fully developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, there is 
no reason for the Board to address or consider such a theory.  
See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); 
see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. 
Cir.2010) (recognizing that in some cases lay testimony "falls 
short" in proving an issue that requires expert medical 
knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. 
Cir.2010).  Accordingly, the Board finds that a VA examination is 
not necessary on those claims.  Rather, remand for a VA 
examination would only constitute a fishing expedition to 
"explor[e]" this new theory of entitlement, as requested by the 
Veteran's attorney.  See Browkowski v. Shinseki, 23 Vet. App. 79, 
88 (2009) (explaining that the duty to assist a Veteran does not 
require VA to undertake fishing expeditions).

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge (AVLJ) in which he presented oral argument in 
support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  

Here, during the hearing, although the AVLJ did not explicitly 
note the bases of the prior determinations or note the elements 
that were lacking to substantiate the Veteran's claims, the 
Veteran's representative demonstrated actually knowledge of this 
information.  The representative's questions specifically 
elicited responses designed to show that the Veteran had a low 
back and respiratory disorder related to his service.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that 
actual knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.)  Accordingly, the Veteran is not shown to be prejudiced 
on this basis.  

In addition, the AVLJ sought to identify any pertinent, 
outstanding evidence that might have been overlooked.  The AVLJ 
specifically asked the Veteran where he received his treatment, 
and the Veteran responded that he received all treatment at VA.  
Accordingly, the Veteran is not shown to be prejudiced on this 
basis.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims.  As such, the Board finds 
that, consistent with Bryant, the AVLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2).

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
merits of the appeal.  

II.  Analysis

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir.1996) (table). 
 
Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  See 38 C.F.R. 
§ 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A 1117(d) warrants a presumption of 
service-connection.  An undiagnosed illness is defined as a 
condition that by history, physical examination and laboratory 
tests cannot be attributed to a known clinical diagnosis.  In the 
case of claims based on undiagnosed illness under 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons 
are competent to report objective signs of illness.  Id.  To 
determine whether the undiagnosed illness is manifested to a 
degree of 10 percent or more the condition must be rated by 
analogy to a disease or injury in which the functions affected, 
anatomical location or symptomatology are similar.  See 38 C.F.R. 
§ 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 
(2006). 
 
A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness. 
 
A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 
 
There are currently no pertinent diagnosed illnesses that have 
been determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(c). 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders. 38 C.F.R. § 3.317(b). 
 
For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4). 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).

A.  Low Back Disorder

The Veteran contends that service connection is warranted for a 
low back disorder.  The Board finds that the weight of the 
evidence is against the claim.  

As an initial matter, the Board points out that the record 
includes a private (non-VA) medical record dated in 1988 showing 
treatment for low back pain.  In a March 2004 letter (discussed 
in detail below), the treating physician explained that the 1988 
record involved treatment for the Veteran's father.  

The Veteran's service treatment record (STR) includes a copy of 
the January 1992 separation examination, which shows that he 
endorsed a history of low back.  Upon clinical evaluation, 
however, the spine was "normal."  Although the Veteran's 
complaints provide some support for his claim, the Board finds 
that the normal clinical findings weigh against his claim.  

More importantly, the weight of the competent and credible post-
service evidence establishes that the Veteran currently has a low 
back disorder more likely than not related to post-service 
injuries.  

First, the post-service outpatient treatment records show that 
the Veteran sought private (non-VA) treatment in June 1993, for 
complaints related to a low back injury at work.  A related 
Worker's Compensation Injury Report (from the same date) 
clarifies that the Veteran had a low back strain related to 
lifting roofing materials at work.  The Board finds that the June 
1993 medical records are highly pertinent because they reveal a 
low back injury within one year of the Veteran's service 
separation.  This, as discussed in detail below, tends to rebut 
the credibility of his assertions that he has had continuous 
symptoms since service by showing an intervening injury proximate 
in time to his service separation. 

The record next shows that the Veteran again sought treatment 
with a private physician in December 1995, for complaints of back 
pain after a fall.  Physical examination showed spasm.  As with 
the June 1993 treatment records, the December 1995 treatment is 
highly pertinent, because it shows another intervening injury 
after the Veteran's service.  

In March 2001, the Veteran underwent X-rays at VA, which revealed 
mild narrowing of the L5-S1 joint space.  

Also pertinent at this time, the Veteran underwent a 
neuropsychiatric consultation in April 2001, during which he 
complained of back and joint pain due to rheumatoid arthritis.  
The Board finds that this is significant, because it tends to 
weigh against the Veteran's current assertions that he has back 
pain due to the circumstances of his service.  Similarly, the 
Veteran, during an August 2001 VA consultation, complained of 
joint pain, including morning back stiffness, for approximately 5 
years.  The Board points out that 5 years prior to 2001 is 1996, 
which is several years after his 1992 service separation and more 
approximate in time to the December 1995 treatment after a fall.  
Again, this demonstrates that the Veteran tends not to relate his 
back complaints to his service during medical treatment unrelated 
to his current claim.  

Next, in January 2002, the Veteran sought treatment at VA 
treatment for complaints of low back pain after a motor vehicle 
accident (MVA).  He described his pain as involving throbbing 
pain in mid-dorsal back down to mid-lumbar spine.  It was noted 
as relevant that that he occasionally did heaving lifting at 
work.  The assessment was status post MVA with paraspinal muscle 
spasms and continued spinal pain.  This medical evidence is also 
high pertinent for two reasons.  First, it reveals another post-
service injury.  Second, the treatment note shows that the 
Veteran's work was considered important.  By contrast, there is 
no mention of the complaints he now relates to service.  

In November 2003, the Veteran underwent an outpatient VA Persian 
Gulf examination, during which he complained of low back pain in 
service.  Although this tends to somewhat support the Veteran's 
current claim, the Board points out that the Veteran did not 
mention his post-service injuries.  Moreover, it is highly 
significant that the examiner noted that the Veteran was 
"considering filing a claim for service connection."  This 
suggests that the Veteran's complaints of symptoms service may 
have been related to his claim for VA compensation benefits.  

Also of note, the outpatient treatment records show that the 
Veteran frequently reported doing a lot of recreational 
weightlifting. 

The record on appeal also contains a March 2004 letter from the 
same private physician who treated the Veteran in 1993.  The 
physician explained that the Veteran had no treatment for back or 
joint pain problems until his visit in 1993.  On its face, this 
letter tends to support the Veteran's claim of symptoms since 
service because it reveals treatment in 1993, the same year he 
was discharged.  The probative value of this letter, however, is 
significantly reduced for two reasons.  First, the physician was 
simply attempting to explain why his treatment records showed 
that the Veteran had treatment for back pain in 1988.  (The 
physician explained that the 1988 record involved the Veteran's 
father.)  Second, as indicated, the Veteran had treatment in 1993 
related to a work-place injury, which the physician's March 2004 
letter does not reference.  Hence, the physician's March 2004 
letter, which otherwise shows treatment shortly after the 
Veteran's service, does not actually support his claim.  

In summary, the post-service treatment records show that the 
Veteran had numerous injuries after service involving complaints 
of back pain.  

In order to determine whether he has a low back disorder 
etiologically related to his service, the Veteran was afforded 
two VA examinations.  First, in January 2003.  The VA examiner 
noted that the Veteran complained of back pain that he related to 
a MVA.  The VA examiner's assessment was back pain secondary to 
the MVA.  

In December 2006, the Veteran underwent a second VA examination.  
Based on the examination results, the VA examiner diagnosed the 
Veteran with chronic low back strain with mild degenerative disc 
disease L5-S1 without evidence of radiculopathy.  The Board finds 
that this VA examination is the most probative opinion regarding 
the likely etiology of the claimed low back disorder.  First, the 
VA examiner was aware of the Veteran's pertinent history.  For 
instance, the examiner reviewed the claims file, and then noted 
the Veteran's complaints of low back symptoms since a 2002 MVA.  
Although the VA examiner did not have the STR to review, the 
Veteran told the VA examiner that he felt it he had a condition 
preexisting service, and aggravated during service by bouncing 
around in a truck for long trips.  The Veteran described working 
in construction/roofing after service, but as a "paperpusher," 
only occasionally involved in manual labor.  The VA examiner 
noted that the Veteran denied any other back trauma or history, 
but, in reviewing the claims file, the examiner noted the June 
1993 injury with diagnosis of low back strain.  The VA examiner 
also performed a physical examination, plus reviewed imaging 
studies.  The Board finds that the VA examiner was thoroughly 
informed of the pertinent history, as shown especially by the 
examiner's notation of specific treatment records, which 
establishes that the examiner thoroughly reviewed the claims 
file.  

The VA examiner's opinion is also highly probative because the 
examiner provided a clear opinion with well-supported reasoning.  
In particular, the VA examiner opined that the Veteran's low back 
problem is not related to his active service.  The VA examiner 
explained that although there was no STR to review, the record 
indicated a history of low back problems prior to his service in 
the Gulf, plus he had an occupational injury after his Persian 
Gulf War service.  Moreover, the VA examiner reasoned, the 
Veteran denied any trauma during service, other than bouncing in 
a truck.

In short, the December 2006 VA examiner's opinion is fully 
articulated, based on sound reasoning, and supported by the 
history of the case.  Hence, it carries significant weight and 
constitutes the most probative evidence on this issue.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran's own assertions, indicating that he has had 
continuous symptomatology since service, contradict the December 
2006 VA examiner's opinion.  The Veteran is competent to describe 
his symptomatology, but the Board finds that the evidence weighs 
against the credibility of his assertions.  Caluza, 7 Vet. App. 
at 511; Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  As 
shown, the Veteran has provided numerous and contradictory 
statements regarding the onset of his low back symptoms.  Most 
importantly, at a January 2003 VA examination, he specifically 
attributed the onset of his symptoms to a post-service MVA.  
During a December 2004 Board hearing, by contrast, he testified 
that his symptoms began during service and were simply aggravated 
by the post-service MVA.  Also weighing against his credibility, 
the Veteran specifically told the December 2006 VA examiner that 
he did not have any back trauma or history other than during 
service.  The VA examiner, however, noted that this assertion was 
inaccurate, as demonstrated by the claims file, which revealed 
several post-service injuries.  The Board finds, in short, that 
the Veteran's own frequent misrepresentation of his history 
weighs against the credibility of his assertions.  Therefore, his 
assertions carry no probative value in support of his claim.  
Caluza, 7 Vet. App. at 511; See Davidson, 581 F.3d at 1316; 
Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds that the weight of the evidence is 
against the Veteran's claim of service connection for a low back 
disorder on a direct basis.  The Veteran has also claimed that 
his low back disorder is due to an undiagnosed illness related to 
his service during the Persian Gulf War.  Service connection is 
not warranted on a presumptive basis under 38 C.F.R. § 3.317, 
however, because his low back pain has been attributed to a known 
clinical diagnosis-degenerative disc disease.  For these 
reasons, service connection for a low back disorder is denied.  
In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Asthma and Chronic Bronchitis 

The Board also finds that the weight of the evidence is against 
the Veteran's claim of service connection for a respiratory 
disorder claimed as asthma and chronic bronchitis.

With specific regard to this claim, the Board points out that 
according to the provisions of 38 C.F.R. § 3.300, a disability 
(or death) cannot be service-connected on the basis that it 
resulted from an injury or disease attributable to a Veteran's 
use of tobacco products during service unless the disability (or 
death) resulted from a disease or injury that is otherwise shown 
to have been incurred or aggravated during service.  For the 
purposes of this section, "otherwise shown" means that the 
disability or death can be service-connected on some basis other 
than the Veteran's use of tobacco products during service, or 
that the disability became manifest or death occurred during 
service.  38 C.F.R. § 3.300(b)(1).   

First, at his June 1992 service separation physical examination, 
the Veteran endorsed a history of chronic or frequent colds, and 
chronic cough, which was noted as occurring for two to three 
years.  Accordingly, a chest X-ray was performed.  The X-ray 
report notes that the Veteran was a smoker, but the X-ray itself 
showed no significant pathology.  Likewise, a clinical evaluation 
was "normal."  

Also weighing against the Veteran's claim, the overwhelming post-
service evidence shows that the Veteran's symptoms are 
attributable to smoking.  First, a chest X-ray taken at VA in 
November 1993, which was shortly after his service separation, 
was "normal."  The next pertinent evidence consists of private 
treatment records from June 1995 to January 2001 revealing the 
Veteran's ongoing respiratory complaints, including diagnosis of 
bronchitis, in the context of smoking.  A March 2001 VA chest X-
ray revealed "[f]indings suggest[ive of]" chronic obstructive 
pulmonary disorder (COPD) changes.  At his March 2001 VA Gulf War 
examination, the Veteran complained of chest congestion with 
history of smoking for 15 years.  The impression was history of 
chest congestion, questionable asthma component.  A chest X-ray 
confirmed COPD.  

The Veteran underwent a second VA Gulf War examination in 
November 2003.  At that time, he complained of chest pressure 
since September 1991 after exposure to oil fire smoke in the 
Persian Gulf.  He also reported weight-lifting, and the 
assessment was likely musculoskeletal related to weightlifting.  
An addendum notes normal chest X-ray.  Later, in June 2005, the 
Veteran sought treatment at VA for complaints of 
bronchitis/congestion with am hemoptysis, but he was sent a 
letter informing him that a chest X-ray was "completely 
normal."  He had similar complaints at VA in October 2005.  He 
complained of having similar episodes symptoms at the same time 
every year, but he also reported smoking since age 10.  A 
diagnosis of allergic rhinitis with post-nasal drip; exacerbation 
of chronic bronchitis; and tobacco dependence, was made.  In 
January 2006, the VA medical center sent him a letter informing 
him that his chest X-ray was "completely normal" with no sign 
of abnormalities related to asbestos.  

These outpatient treatment records, in summary, show that the 
Veteran had recurring and ongoing respiratory complaints, which 
were consistently attributed to his smoking and allergies.  

In January 2003, the Veteran underwent a VA examination, and the 
examiner diagnosed the Veteran with chronic bronchitis secondary 
to smoking.  

In December 2006, the Veteran underwent a second VA examination.  
Based on the examination results, the VA examiner diagnosed 
chronic bronchitis.  The Board finds that the VA examiner's 
opinion is highly probative.  First, the VA examiner was fully 
aware of the pertinent factual premises of the case.  Although 
the Veteran's STR was not available, the examiner took into 
account the Veteran's own assertions regarding his treatment 
history and symptoms.  In particular, the Veteran reported that 
his respiratory symptoms were due to environmental hazards in the 
Persian Gulf, but he explained that he was also told that he had 
a pollen allergy.  In fact, the VA examiner conceded that the 
Veteran had environmental exposures in service.  Moreover, the VA 
examiner cited specific treatment records, including evidence 
that the Veteran had a history of smoking since childhood.  The 
VA examiner also noted the results of the January 2003 VA 
examination, including the negative chest X-rays.  In light of 
this thorough evidentiary review, the Board finds that the VA 
examiner was fully aware of the pertinent facts of the case.  

The VA examiner also provided a clear and well supported opinion.  
The examiner opined that the Veteran's long history of heavy 
cigarette smoking, which had continued, is certainly the more 
likely diagnosis in regard to his chronic bronchitis.  In a 
handwritten addendum, the VA examiner noted that pulmonary 
function testing results (PFTs) showed normal spirometry.  

In short, the December 2006 VA examiner's opinion is fully 
articulated, based on sound reasoning, and supported by the 
history of the case.  Hence, it carries significant weight and 
constitutes the most probative evidence on this issue.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board has also considered the Veteran's own assertions on 
this issue.  For the reasons explained above (in relation to his 
low back claim), however, his assertions are determined to have 
no credibility.  With specific regard to his respiratory claim, 
he has demonstrated similar inconsistencies and contradictions.  
For instance, during his Board hearing, he testified that he was 
not sure when his COPD began - in or after service-although he 
was confident that he was diagnosed within one year of discharge.  
The Board points out, by contrast, that a November 1993 chest X-
ray was normal.  Because the evidence overall weighs against the 
credibility of his assertions, the Veteran's own assertions carry 
no probative value in support of his claim.  Caluza, 7 Vet. App. 
at 511; See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 
1376-77.

In conclusion, the Board finds that the weight of the evidence is 
against the Veteran's claim of service connection for a 
respiratory disorder on a direct basis.  The evidence establishes 
that his symptoms are attributable to his nearly-lifelong history 
of smoking.  The disease is not otherwise shown to have been 
incurred or aggravated during service, and service connection is 
not warranted on another basis.  See 38 C.F.R. § 3.300.  
Importantly in this regard, service connection is not warranted 
on a presumptive basis under 38 C.F.R. § 3.317, because his 
respiratory symptoms have been attributed to a known clinical 
diagnoses-COPD, chronic bronchitis, and allergic rhinitis.  
Also, with specific regard to his diagnosis of allergic rhinitis, 
the provisions of 38 C.F.R. § 3.380 establish that seasonal and 
other acute allergic manifestations subsiding on the absence of 
or removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  For these reasons, service 
connection for a respiratory disorder is denied.  In reaching 
this conclusion the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

C.  Memory Loss

Upon review, the Board finds that service connection is not 
warranted for a disorder manifested by memory loss.  To the 
contrary, the Veteran's complaints of memory loss are currently 
service-connected as a symptom of his PTSD.  In any event, the 
object evidence shows no current disability. 

At his March 2001 VA Gulf War examination, the Veteran complained 
of memory problems, especially related to headaches and stress.  
The impression was history of short-term memory problems.  
Shortly thereafter, in April 2001, he underwent a 
neuropsychiatric consultation related to his complaints of short-
term memory loss for over 10 years.  Performance on evaluation, 
however, including numerous tests, was within normal limits for 
all cognitive domains, even though, it was noted, the Veteran 
insisted he had some decline.  The Veteran was informed that his 
difficulties "may be related more to transient stress and 
distractions from his pain and depression."  Likewise, at his 
January 2003 VA examination, the examiner found no evidence of 
short-term memory loss as reflected by the neuropsychiatric 
evaluation showing no significant cognitive disorder.  Next, the 
Veteran underwent an extensive neurological evaluation at VA in 
May 2003.  The Veteran's service history, including his 
assertions regard Gulf War exposures, and his current complaints 
of cognitive decline were taken into account, but the neurologist 
determined that the Veteran's mental health issues were the only 
findings, including anger issues; the neurologist also noted the 
possibility of malingering.  The Veteran also underwent a VA PTSD 
examination in July 2003.  Again, the Veteran complained of 
memory loss, but there is no indication of a memory deficit.  In 
fact, the VA examiner noted that he was "impressed with [the 
Veteran's] accounts of his past history."  

Finally, the Veteran underwent a second VA psychiatric 
examination in December 2006.  The VA examiner noted the 
Veteran's claim of memory loss due to Gulf War service.  In 
reviewing the records, the VA examiner noted that prior 
neurological examinations were normal, and a 2001 
neuropsychological evaluation (with the same VA examiner) 
revealed no cognitive impairments.  The VA examiner, however, 
took into account the Veteran's current complaints, such as 
forgetting to turn while driving and forgetting what his wife 
tells him "sometimes."  The VA examiner noted that the Veteran 
was not sure if his symptoms had been getting worse.  The VA 
examiner also performed a mental status examination, which showed 
that the Veteran appeared to rush and be somewhat impulsive, 
which limited his performance on some tasks.  Additionally, the 
VA examiner performed clinical testing, which, the examiner 
summarized, revealed that although the Veteran did show some 
slight variability in some aspects of cognitive functions, it did 
not appear that he had an overall significant cognitive 
impairment.  Rather, he may have some mild attentional 
difficulties related to poor sleep, chronic pain, his and PTSD 
symptomatology, but there were no signs of a significant 
cognitive disorder of organic brain impairments.  The VA 
examiner's assessment was PTSD by history with moderate symptoms.   

The Board has also considered the Veteran's own assertions, but, 
as explained above, the evidence weighs against the veracity of 
his statements.  With specific regard to the claimed memory loss 
disability, the Board finds the Veteran's December 2004 hearing 
testimony highly significant.  During the hearing, the Veteran 
testified at his December 2004 Board hearing that he was very 
forgetful.  Yet, his hearing testimony was detailed and thorough.  
In fact, he discussed from memory specific VA literature and 
scientific studies concerning PTSD.  The Board finds that his 
demeanor during the hearing is consistent with the extensive 
objective medical test showing no significant cognitive disorder.  

In light of this evidence, which shows no objective indication of 
a separate disability manifested by memory loss, service 
connection must be denied.  Also, since the Veteran's complaints 
are currently service-connected as a symptom of his PTSD, service 
connection is not warranted as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  In other words, presumptive service 
connection on the basis of Persian Gulf service is not available 
as the symptom is attributed to a diagnosed condition.  The issue 
of entitlement to an increased rating is not presently on appeal.  
For these reasons, the Veteran's claim is denied.  In reaching 
this conclusion the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  Secondary Service Connection

The Veteran's attorney in August 2010 raised an alternative 
theory of entitlement in support of his claims.  She wrote that 
the Veteran's service-connected PTSD has aggravated the claimed 
disorders.  In support, she submitted several articles and 
literature.  

According to 38 C.F.R. § 3.310, service connection may be granted 
for a disability that is proximately due to or the result of a 
service-connected disability, which includes the degree of 
disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board finds that the weight of the evidence is against this 
alternative theory of entitlement.  Importantly, the Veteran 
during his Board hearing testified at length about VA studies 
relating PTSD symptomatology with other disorders.  He expressed 
his disbelief, however, in such a causative relationship.  He 
felt VA was "on the wrong track" in generally.  Moreover, he 
explained that he did not want all of his symptoms to "be 
brushed up on PTSD."  In other words, he specifically testified 
that he did not feel his symptoms had been worsened by his PTSD.  
His hearing testimony shows that he was aware of the secondary 
theory of entitlement.  The Board finds highly pertinent, 
therefore, that the Veteran did not raise this theory of 
entitlement until after he gained representation by an attorney 
and until after his claims had been denied on the other theories 
of entitlement.  This indicates that to the extent the Veteran 
now attempts to seek service connection on a secondary basis, his 
current position, which directly conflicts with his prior 
assertions, tends to show motive and desire for monetary gain, 
rather than a credible basis for an alternative theory of 
entitlement.  See Caluza, 7 Vet. App. at 511.  

The Veteran's attorney wrote in a May 2010 brief that the Veteran 
testified during his Board hearing that "I believe [his doctors] 
attributed it, all GWS to Post Traumatic Stress Disorder, at one 
point or another."  As explained in detail above, however, the 
evidence weighs against the credibility of the Veteran's 
assertions.  Moreover, the Veteran's attorney did not identify a 
specific medical opinion indicating that the claimed low back or 
respiratory disorders had been aggravated by his service-
connected PTSD.  A review of the objective medical evidence 
reveals no such opinion.  To the contrary, for instance, a VA 
physician in April 2001 concluded that the Veteran's memory 
difficulties "may be related more to transient stress and 
distractions from his pain and depression."  As discussed, 
however, the Veteran's complaints of memory difficulties are 
service-connected as a symptom of his PTSD.  Also, as noted 
above, a VA physician wrote in a December 2004 letter that the 
Veteran's environmental exposures during the Gulf War "could 
easily account for the majority, if not all, of the Veteran's 
medical problems."  The VA physician, however, did not identify 
PTSD as an aggravating factor.  

The Board has also taken into consideration the literature 
submitted by the Veteran's attorney.  This evidence, however, 
does not support his claims for two reasons.  First, the 
literature does not clearly establish that a causative 
relationship exists between PTSD and the claimed low back and 
respiratory disorders.  For instance, one article, entitled The 
Prevalence of Post-traumatic Stress Disorder in Chronic Pain 
Patients, refers only to chronic pain disorder, which is a 
disability separate from the low back and respiratory disorders.  

The Veteran's attorney also submitted a copy of the VA/DoD 
Clinical Practice Guide for Management of Post-Traumatic Stress.  
It advises that those with PTSD "may find that their medical 
conditions are worsened by PTSD."  Although this tends to 
support the Veteran's assertion, the Practice Guide also 
indicates that many medical conditions are "linked" or 
"commonly present" in those with chronic PTSD.  It 
characterizes these as "comorbid disorders," requiring a 
physician to determine whether they should be treated 
consecutively or concurrently.  Another article, Physical Health 
Effects of Traumatic Exposure, indicates that PTSD is 
"associated with increased odds" for many chronic diseases, 
including respiratory, nervous system, musculoskeletal, and 
"overall, any disorder."  

These articles, in short, reveal one statement indicating that 
PTSD may worsen other medical disorders.  Overall, however, they 
simply establish that PTSD may coexist with other disorders.  

In any event, the articles do not discuss the specific 
circumstances of the Veteran's case.  This is especially 
significant in light of the inconclusive language of the 
articles.  In other words, even if some persons with PTSD "may 
find that their medical conditions are worsened by PTSD," it 
does not necessarily follow that the present Veteran's claimed 
symptoms are worsened by PTSD.  In fact, the record as a whole, 
when considering the medical evidence and the Veteran's own 
assertions at his Board hearing, tends to weigh against a 
conclusion that his claimed low back and respiratory disorders 
have been worsened by PTSD.  Thus, the literature is too general 
and inconclusive, especially when considered in combination with 
the other evidence, to indicate that these two claimed disorders 
are aggravated by his service-connected PTSD.  

For this reason, the Board finds that service connection on a 
secondary basis is not warranted for the Veteran's claims of 
service connection for a low back and respiratory disorder.  
38 C.F.R. § 3.310.

E. Lay Evidence

As a final matter, the Board notes that the Veteran has submitted 
numerous lay statements from friends, relatives, coworkers, and 
"buddies" (Veterans with whom he served on active duty), in 
support of his claims.  The statements from the Veteran's 
friends, relatives, and coworkers indicate that his symptoms 
started after his service separation.  Likewise, the "buddy" 
statements indicate that the Veteran's symptomatology began 
during service.  The Board has carefully reviewed these 
statements and finds that each of the lay persons is competent to 
describe the symptoms he or she directly observed.  The Board 
also finds that their statements are generally credible.  The 
statements, however, have significantly reduced probative value.  
First, the Board points out, these statements were written 
specifically to support the Veteran's claims.  This suggests 
bias, which weighs against the reliability of the assertions.  
See Caluza, 7 Vet. App. at 511.  

Also, it is not clear that the lay persons were aware of all the 
pertinent facts of the Veteran's case.  For instance, the 
Veteran's father wrote in March 2001 that the Veteran had a wrist 
problem that he could "not explain."  As shown, however, the 
Veteran had treatment for a work-related wrist injury in 1994.  
Accordingly, it is clear that the Veteran's father was unaware of 
the work-related wrist injury.  Similarly, a coworker in November 
2004 indicated that other persons in the Veteran's same line of 
work did not have symptoms like the Veteran's.  This statement,  
however, does not show that the coworker was aware of the 
Veteran's history of weightlifting, which is shown to be a 
significant causative factor for his complaints of sore muscles 
and joints.  Due to this limitation, the lay evidence has very 
limited probative value.  

Moreover, the issues on appeal involve highly complex medical 
issues that are not capable of lay observation and are not 
otherwise the type of medical questions for which lay evidence is 
competent evidence.  For instance, a coworker in November 2004 
wrote that the Veteran's symptoms were consistent with exposure 
to chemicals.  The coworker, however, did not identify himself as 
having any medical training.  Nor did the coworker otherwise 
explain the basis for this conclusion.  Also, the medical 
evidence, as explained in detail above, weighs against a finding 
that the Veteran has a claimed disorder related to his service.  
The Board finds that this highly probative medical evidence 
weighs against the lay statements relating a history of 
symptomatology beginning in or since service.  In summary, the 
lay evidence of record (besides the Veteran's own assertions), 
are not competent evidence supporting his claim and are 
outweighed by the highly probative medical evidence.  See 
Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d at 1376-77.


ORDER

Service connection for a low back disability, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for asthma and chronic bronchitis, or for 
other respiratory disability, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.

Service connection for memory loss, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.

REMAND

The Board finds that the claim of service connection for sore 
muscles and joints, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, must be remanded for further 
development.  More particularly, the Board finds that a new VA 
examination is warranted.  The record shows that he has been 
diagnosed with arthralgia and myalgia.  An October 2007 VA 
outpatient treatment record indicates that the Veteran had 
complaints of hip pain and because X-rays were normal, the 
Veteran's pain likely emanated from the soft tissues.  These 
records, in summary, provide evidence of a muscle disability 
manifested by myalgia and arthralgia.  The Veteran underwent a VA 
examination in December 2006, and the VA examiner determined that 
the Veteran had tendonitis of both wrists and patellofemoral 
syndrome of both knees more likely than not due to the Veteran's 
history of working in construction.  The VA examiner, however, 
did not specifically address whether the Veteran had arthralgia 
and myalgia attributable to the diagnosed wrist and knee 
disorders or to his service.

More recently, the Veteran submitted an article, The Prevalence 
of Post-traumatic Stress Disorder in Chronic Pain Patients, which 
relates chronic pain disorder and PTSD.  The article makes clear 
that "positive correlations [between chronic pain and PTSD] do 
not necessarily provide solid proof that a direct causal link 
exists either way."  113.  The article, however, goes on to 
explain how PTSD and chronic pain symptoms interrelate.  

In light of this record, the Board finds that there is evidence 
of a current chronic disorder manifested by arthralgia and 
myalgia.  Also, there is an indication that a disorder is 
worsened by the Veteran's PTSD.  Therefore, a VA examination is 
necessary to address this question.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the issue is REMANDED for the following action:

1.  After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran for 
a VA examination.  The entire claims file must 
be made available and reviewed by the 
examiner.  

The examiner must review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  Based on the record review and 
examination results, the examiner should 
specifically indicate whether it is at least 
as likely as not that the Veteran has a 
current disorder manifested by myalgia and 
arthralgia that was caused or aggravated 
(i.e., permanently worsened beyond the natural 
progression of the disorder) as a consequence 
of the Veteran's service-connected PTSD.  In 
making this determination, the examiner is 
asked to address the medical treatise/articles 
addressing the relationship between chronic 
pain and PTSD.  The examiner should also 
discuss the Veteran's assertions regarding the 
his symptomatology.

The examiner should prepare a printed report 
setting forth all examination findings, along 
with a complete rationale for all opinions 
and conclusions reached.  It is imperative 
that the examiner offer a detailed analysis 
for all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the in-
service and post-service medical records, and 
the Veteran's lay assertions, as indicated.  

2.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations and affords the appropriate 
time period to respond.  Then, if indicated, 
the case should be returned to the Board for 
the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


